OPINION OF THE COURT
McKEE, Circuit Judge.
Plaintiff Anneke Freeman, appeals the district court’s grant of summary judgment in favor of each of the defendants and against plaintiff Freeman in the civil rights action she filed under 42 U.S.C. § 1983. We will affirm.
Inasmuch as we write only for the parties, we need not recite the factual or procedural background of this dispute. We have reviewed the thorough and thoughtful Memorandum which the district court filed on August 30, 2001. We believe that that Memorandum adequately addresses all of the issues plaintiff has presented on appeal, and little can be gained by attempting to add to the discussion the district court has already set forth explaining the reasons for granting defendants’ motions for summary judgment. Accordingly, we will affirm substantially for the reasons set forth in the district court’s Memorandum of August 30, 2001.